DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-13-22 has been entered.

Amendment
Acknowledgement is made of Amendment filed 05-27-22.
Claims 1 and 16 are amended.
Claims 16-20 are withdrawn.

       Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims (3, 6, 8 &10) and (11, 12, 13 &14) are objected to because of the following informalities:  
Claim group of (3, 6, 8 &10) and claim group of (11, 12, 13 &14) are both depended on same claim 2; and both groups having the exactly the same limitations (e.g. claim 3=claim 11, Claim 6=claim 12, claim 8=claim 13, and claim 10=claim 14) respectively, which is improper to have claims with same limitations and depended on same claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis fall obviousness rejections set forth in this Office action:
A patent fa claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the priart are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nang et al. (US20120067635).
Re Claim 1, Nang show and disclose
A printed wiring board, comprising: 
a resin insulating layer (resin layer of the package substrate, [0014]); 
a plurality of via conductors (31, fig. 1) formed in the resin insulating layer;
a conductor layer (22a on top surface of 21, fig. 1) formed on a surface of the resin insulating layer;
a plurality of metal posts (copper post, [Abstract]; 23 and 24, fig. 1) formed on the plurality of via conductors (31, fig. 1), respectively; and 
a solder resist layer (solder resist layer 25, fig. 1) formed on the resin insulating layer such that the conductor layer formed on the surface of the resin insulating layer is embedded in the solder resist layer (fig. 1) and that the plurality of metal posts has a plurality of lower portions (23, fig. 1) embedded in the solder resist layer and a plurality of upper portions (24, fig. 1) protruding and exposed from the solder resist layer, 
Nang disclosed claimed invention except wherein the plurality of metal posts is formed such that each of the metal posts has a top portion having a diameter in a range of 0.8 to 0.9 times a diameter of a respective one of the lower portions of the metal posts; since Nang disclosed diameter of top portion of the metal post is smaller than diameter of lower portion of the metal post, fig. 1, therefore, it would have been obvious to one having ordinary skill in the art to use a diameter of top portion the metal post with a diameter in a range of 0.8 to 0.9 times a diameter of lower portion of the metal post, in order to have variety design choice of diameters for top and lower portions of the post for the electronic device; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 2, Nang show and disclose
The printed wiring board according to claim 1, a surface treatment layer (81, fig. 10-11) formed on the exposed portion of each of the metal posts.
Claims 3-4, 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nang in view of Lee et al. (US9150002).
Re Claims 3-4, 6 and 11-12, Nang show and disclose
The printed wiring board according to claims 2,
Nang does not disclose
the surface treatment layer comprises a Ni/Pd/Au layer; the surface treatment layer is formed on each of the metal posts such that a height of a surface of the surface treatment layer on a respective one of the metal posts is in a range of 4 µm to 11 µm relative to the solder resist layer.
Lee teaches a device wherein
a surface treatment layer (surface treatment plating layer 30, fig. 1A) formed on the exposed portion of each of the metal posts (10, fig. 1A); the surface treatment layer (surface treatment plating layer Ni/Pd/Au, [Abstract]; fig. 1A); the surface treatment layer is formed on each of the metal posts such that a height of a surface of the surface treatment layer (Ni, 3-7 µm; Pd, 0.05-0.5 µm; Au, 0,05-0.3 µm; [col.1, line 62-67]) on a respective one of the metal posts is in a range of 4 µm to 11 µm relative to the solder resist layer (Lee disclosed the added treatment layer has a thickness 3.1-7.8 µm, plus thickness of upper exposed portion 24 of the metal post of Nang, it could be easily fit in range of 4 µm to 11 µm).
Therefore, it would have been obvious to one having ordinary skill in the art to add Ni/Pd/Au surface treatment layer on bonding pad as taught by Lee in the electronic device of Nang, in order to protect the bonding pad and to improve solder wettability the electronic device; since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nang in view of in view of Liao et al. (US 20160190079).
Re Claims 5 and 7, Nang show and disclose
The printed wiring board according to claims 1 and 2 respectively,
Nang does not disclose
wherein the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm.
Liao teaches a device wherein
the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm (width of the pad portion 221 is in a range from about 20 μm to about 50 μm, [0032]; fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art to use lower portion of metal post in a range of 40 µm to 50 µm, in order to have variety design choice of diameter of lower portion of the metal post in the electronic device of Nang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 8-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nang in view of Lee et al., further in view of Liao et al. 
Re Claims 8-10 and 13-14, Nang and Lee disclose
The printed wiring board according to claims 3, 4, 6, 11 and 12 respectively, 
Nang and Lee do not disclose
wherein the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm.
Liao teaches a device wherein
the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm (width of the pad portion 221 is in a range from about 20 μm to about 50 μm, [0032]; fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art to use lower portion of metal post in a range of 40 µm to 50 µm, in order to have variety design choice of diameter of lower portion of the metal post in the electronic device of Nang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nang in view of Nagai et al. (US20150357277).
Re Claim 15, Nang show and disclose 
The printed wiring board according to claim 1, 
Nang disclosed claimed invention except for Nang does not disclose wherein the plurality of metal posts is formed such that each of the upper portions of the metal posts has a height in a range of 3 µm to 10 µm; since Nang discloses the upper portion (24, fig. 1) with a height of 0.3-0.7 µm; and Nagai teaches a protrusion portion (71, fig. 1) could have a height of 15-35 µm ([0036]), and since the upper protrusion portions of metal posts of Nang and Nagai are both be used for connecting a solder ball (fig. 1 of Nang and fig. 3 of Nagai),  therefore, it would have been obvious to one having ordinary skill in the art to use a height of upper portion of metal post between the heights disclosed by Nang and Nagai (e.g. 0.3-35 µm), in order to  have variety design choice of height of the upper portion of the metal post for the electronic device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210066210-A1 US-20160172287-A1 US-20170213799-A1 US-20090078451-A1 US-20080314632-A1 US-20150163899-A1 US-20130180772-A1 US-20120152600-A1 US-20100221414-A1 US-20200163214-A1 US-20200043841-A1 US-20190198446-A1 US-20180182701-A1 US-20180130759-A1 US-20170141023-A1 US-20170125359-A1 US-20150250054-A1 US-20170125471-A1 US-20160066422-A1 US-20150282307-A1 US-9918378-B1 US-10681824-B1 US-6828510-B1 US-10636733-B2 US-9210808-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848